          Case 3:21-cr-02225-TWR Document 28 Filed 09/09/21 PageID.89 Page 1 of 1                         j 'l>
                                                                                                 FILE!)
                                   UNITED STATES DISTRICT COURT                                 SEP 9   2021
                                 SOUTHERN DISTRICT OF CALIFORN A                           c ;;::-�- -_j
                                                                                       sou,�i���T�:�,cT COURT
                                                                                      BY       __,�DFCAUFOFtNJA
UNITED STATES OF AMERICA,                                                                                         DEPUTY

                                                                  Case No. 21CR2225-TWR

                                              Plaintiff,
                           vs.
                                                                  JUDGMENT OF DISMISSAL
ADELA PETRICCIOLLI

                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or
 □    the Court has dismissed the case for unnecessary delay; or

 □    the Court has granted the motion of the Government for dismissal, without prejudice; or

 □    the Court has granted the motion of the defendant for a judgment of acquittal; or

 □    a jury has been waived, and the Court has found the defendant not guilty; or

 □    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21:952, 960 - Importation of Heroin (Felony)
      Ct 2 - 21:952, 960 - Importation of Methamphetamine (Felony)
      Ct 3 - 21:952, 960 - Importation of Fentanyl (Felony)



 Dated:      q /q /1,,1______
          ----'--'-'__:.
                                                              Hon. Allison H. Goddard
                                                              United States Magistrate Judge
